 1
 2                                                                     JS -6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   LIDA JANETH GAVIRIA                       ) No. 2:20-cv-03806-AB (JDE)
                                               )
     PADGETT,                                  )
13                                             ) JUDGMENT
14                      Plaintiff,             )
                                               )
15                 v.                          )
                                               )
     ANDREW SAUL, Commissioner of              )
16                                             )
     Social Security,                          )
17                                             )
                        Defendant.             )
18
19
20         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
21   Joint Stipulation of the parties, the records on file, and the Report and
22   Recommendation of the assigned United States Magistrate Judge. No party
23   filed timely objections to the report. The Court accepts the findings and
24
     recommendation of the Magistrate Judge.
25
           IT IS THEREFORE ORDERED that Judgment be entered reversing the
26
     decision of the Commissioner of Social Security and remanding the matter for
27
28
 1   further administrative proceedings consistent with the Report and
 2   Recommendation.
 3
 4   Dated: June 29, 2021

 5
                                               ______________________________
 6                                             ANDRÉ BIROTTE JR.
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
